DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-4, 6-11, 13-17 in the reply filed on 8/13/2019 remains acknowledged.  
Applicant's election with traverse of:
(i) resistant dextrin as water soluble polysaccharide component; 
(ii) fractionated but non-hydrogenated palm stearin as fatty acid glyceride component; and 
(iii) granule from claim 10,
in the reply filed on 8/13/2019 remains acknowledged.  
Claims 11, 13-15 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/13/2019.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 8-10, 16-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kise et al. (JP2002188095; 2002; English Machine translation provided by Google Patents on 11/7/2019; cited in a prior Office action); in view of Lefranc-Millot et al. (“Impact of a Resistant Dextrin on Intestinal Ecology: How Altering the Digestive Ecosystem with NUTRIOSE®, a Soluble Fibre with Prebiotic Properties, May Be Beneficial for Health”; 2012; The Journal of International Medical Research; 40:211-224; cited in a prior Office action); Guerin-Deremaux et al. (“The soluble fiber NUTRIOSE induces a dose-dependent beneficial impact on satiety over time in .
Citations to Kise reference the English language translation provided by Google Patents on 11/7/2019.
Kise teaches a powder useful as a food composition (i.e., an ingestable composition; abstract), which contains, inter alia, vegetable fats and a lipophilic modified starch; Applicant elected granules are taught (abstract).
[0036] Hot water 125 parts by weight of the vegetable oil powder] Example 1 70 °C., lipophilic modified starch 25 6-position of the hydroxyl groups of the starch is octenyl succinic esterified.
Parts by weight 37.5 parts by weight of dextrin, and stirred for about 20 minutes with the addition of 37.5 parts by weight of lactose. Next, edible palm oil a fatty acid glyceride 100 parts by weight were heated and dissolved in 75 °C; and emulsified by adding slowly to the aqueous solution. The resulting emulsion was then spray-dried to prepare a fat and oil powder. The average particle diameter of the fat powder was about 150 [mu] m. S of edible palm oil used.  Thus, Kise teaches 37.5/(25+37.5+37.5+100) or 19% dextrin and 100/(25+37.5+37.5+100) or 50% of the palm oil. The weight ratio of oil to polysaccharide is 100:37.5 (or 100:(25+37.5)), i.e., 2.67 (or 1.6, if “polysaccharide component” is construed as the sum of dextrin and octenyl succinic esterified starch, consistent with the instant specification examples listing two or three materials as polysaccharide). The record indicates the melting point of palm oil is 35 °C, a little below the recited range of claims 1-2 for component (b).

The dextrin taught by Kise is not explicitly taught to be resistant to digestion.  Thus, Kise does not anticipate the instant claims, requiring the polysaccharide component comprises a neutral polysaccharide “that is resistant to digestion in the human intestine”, required by independent claims 1 & 2.
Lefranc-Millot teaches prebiotic effects of NUTRIOSE® a resistant dextrin (title). NUTRIOSE® (Roquette, Lestrem, France) is a glucose polymer derived from wheat (FB range) via a highly controlled dextrinization process of partial hydrolysis and subsequent repolymerization.  NUTRIOSE® is, therefore, resistant to hydrolysis by endogenous glucidolytic enzymes and can be classified as a soluble dietary fibre (211).
NUTRIOSE® is a sugar-free dextrin that is not absorbed in the ileum and remains available for bacterial fermentation in the colon.  NUTRIOSE® has been shown to have beneficial effects in humans, including increased lactobacilli numbers, decreased faecal pH and increased faecal alpha- and beta-glucosidase activities of 45 g/day for 35 days.  These results demonstrated the prebiotic potential of NUTRIOSE® (212, 2nd paragraph). Similar effects were demonstrated by the results of the studies conducted: The present studies found that consumption of 8 or 10 g/day of NUTRIOSE® for 14 days increased the numbers of Bacteroides. In addition, numbers of C. perfringens, a potentially harmful bacterium, were decreased by the consumption of NUTRIOSE® 8 or 15 g/day for 14 days (221, 1st paragraph).  Lefranc-Millot establishes 
Guerin-Deremaux teaches the soluble fiber NUTRIOSE induces a dose-dependent beneficial impact on satiety over time in humans (title).  In 100 overweight healthy adults in China, the dextrin NUTRIOSE, from Roquette (same source taught by Lefranc-Millot) was investigated at different dosages on short-term satiety.  NUTRIOSE exhibits a progressive and significant impact on short-term satiety (reduction in hunger feeling between meals), with statistical differences appearing at 8g/d from day 5 and from day 0 in higher doses (abstract).  The polymerization degree of this material is approximately 18 (667, 2nd paragraph).  Guerin-Deremaux establish an additional motivation for utilizing the dextrin NUTRIOSE, inducing satiety, and predicted benefit in managing hunger.
Thus, it would have been obvious to one of ordinary skill in the art to select the elected NUTRIOSE wheat dextrin, a neutral polysaccharide, which is resistant to digestion in place of the generic dextrin material taught by Kise.  Motivations to select the elected NUTRIOSE wheat dextrin, a neutral polysaccharide, which is resistant to digestion in place of the generic dextrin would have been the benefits recognized by Lefranc-Millot; i.e., the beneficial effect as a prebiotic; and by Guerin-Deremaux, inducing satiety, with benefit of managing hunger.
According to a prior reference supplied by Applicant, the palm oil taught by Kise in Example 1, has a melting point of 35 °C, a little lower than the melting point range of claims 1-2, from 40 °C to 70 °C.  Kise does not explicitly discuss the elected fractionated but non-hydrogenated palm stearin (required by claims 9, 16-17, 
Ullanoormadam teaches a non-hydrogenated hard palm oil fraction component (title).  This structural fat is made from selectively fractionated non-hydrogenated high melting palm oil fraction, with a C-16 fatty acid residue of at least 70%, which is subjected to chemical random interesterification, with a dry fractionated non hydrogenated hard palm kernel stearin fraction.  The structural fat has high yield ratios that can be economically and commercially incorporated in oil blends for manufacture of trans free margarine/spreads/shortening and other plastic W/O emulsions (abstract).  Hydrogenation is generally viewed as the main reason for the development of trans fatty acids in oils and fats [0004].  Fractionation is discussed; the higher melting solid fraction obtained is called the stearin fraction [0029].  In an edible plastic spread or margarine, hard stock contributes triglycerides of the tri-saturated type [0032].  When the SAFA content of the hard stock is about 67%, the interesterified hard stock has 30% tri-saturated triglyceride, which will contribute to 6% tri-saturated triglycerides at 20% usage level (when this material is used at 57% (100 parts/175 parts), the edible palm oil fatty glyceride content of Kise, Example 1, the triglyceride content will correspond to 17%, satisfying the triglyceride range of claim 8).
Thus, it would have been obvious to one of ordinary skill in the art to substitute the fractionated, non-hydrogenated palm stearin triglyceride containing material taught by Ullanoormadam in place of the edible palm oil fatty glyceride in Kise Example 1.  The motivation would have been the recognized economic use of this material, and the fact that it is trans free. This is construed as an equivalent fat material, consistent with Kise 
The palm oil fraction has a melting point higher than 57 °C, which has easy handling in granulation because of its high melting point (claim 41; the Examiner construes this to be in the melting point range of amended claims 1 & 2; this is in agreement with the recitations of claims 16-17, dependent from, and requiring the properties recited in, claims 1-2).  Reviewing Kise, it is clear that powder or granules are suitable for the fat/polysaccharide combinations [0033].  Because the Ullanoormadam makes clear the fractionated, non-hydrogenated palm stearin triglyceride material has easy handling in granulation, based on high melting point, it would have been an attractive alternative to the Kise oil/fat component in the granulate, motivated by the recognized ease in granulation handling, providing an additional motivation for the substitution.  This is construed as an advantage of substituting the fractionated, non-hydrogenated palm stearin triglyceride fat of Ullanoormadam in place of the Kise oil or fat in the examples, such as Example 1 (palm oil; cocoa butter is used in Example 2).
Furthermore, Kise mentions the importance of texture in the mouth, the feel in the oral cavity of tablets [0042].  Ullanoormadam also emphasizes good mouth feel [0006], and balances the structural need with mouth feel [0033].  Thus, the Ullanoormadam fractionated, non-hydrogenated palm stearin triglyceride fat would have been a suitable alternative for Kise, in terms of good mouth feel, providing yet another motivation for the substitution, based on this shared objective.  
Preparation of granules using NUTRIOSE, as a specific dextrin material would have been motivated by the benefits discussed by Lefranc-Millot; i.e., the beneficial 
With respect to the recited at least 80% combined content of the water-soluble polysaccharide component (NUTRIOSE + and fatty acid glyceride material required by claim 2, as discussed above, the 81% corresponding to Example 1 of Kise is construed to read on the recited 80% threshold, if this is construed to 1 significant figure, and alternatively, 79% is approaching 80%, rendering the amount prima facie obvious (see above).  An alternative obvious manner to arrive at at least 80% would be the consideration that Kise teaches that saccharides used in the invention include, inter alia, lactose, dextrin, and a combination of two or more [0020].  In the Example 1 embodiment, both dextrin and lactose were combined.  In an alternative embodiment, according to [0020], use of only dextrin would have been obvious via substitution of equivalent saccharides taught at [0020].  Thus, it would have been obvious to utilize 100 parts of the obvious non-hydrolyzed palm stearin material taught by Ullanoormadam; in combination with only the obvious dextrin material NUTRIOSE, a neutral dextrin resistant to digestion in the human small intestine, substituted for the combined amounts of 37.5 parts dextrin + 37.5 parts lactose taught in Example 1 (75 parts NUTRIOSE water-soluble resistant dextrin); alternately, the amounts of these two components would have been obvious to optimize for spray drying particles or for granulation, to achieve suitable tableting properties and good mouth feel.  The obvious alternatives would have given spray dried particles and alternatively, granulates, with obvious substituents to that taught as a result of [0036].  This product would have 
In the obvious embodiment containing 100 parts fractionated, non-hydrolyzed palm stearin and 75 parts NUTRIOSE, the weight ratio of fatty acid glyceride (palm stearin): polysaccharide (NUTRIOSE) present in the obvious spray dried particles or the alternate obvious elected  would have been 100: 75, i.e., 1.33, reading on ratios required by each of claims 1, 2, 22-3 and new claims 24-25.
Independent claims 1-2 have been amended, inter alia, to require “the polysaccharide component” to be “embedded in the fatty acid glyceride component” (claim 1, lines 14-15; claim 2, lines 12-13).  When a spray dried particle or a granule containing the two obvious ingredients: 100 parts fractionated, non-hydrolyzed palm stearin and 75 parts NUTRIOSE, are present, the higher amount of palm stearin would have been viewed as a carrier material, the lower quantity of the polysaccharide component would have necessarily been embedded in (enclosed closely in or as if in a 
In response to Applicant’s prior argument that there is an unexpected result in disclosed Example 2, the Examiner has reviewed the comparison, stated to increase bioavailability of the fatty acid, as measured by the breath test (cPDR% increase in the test composition relative to reference composition) (the alternative disclosed increase in satiety is known for Nutriose; see Guerin-Deremaux above, and cannot be used to establish an unexpected property).  The reference sample does not contain a polysaccharide, only fatty acid glyceride, Prifex 300 at 6 g.  However, the combinations of Kise contain fat/oil and polysaccharide.  Thus, the disclosed evidence does not amount to a comparison to the closest prior art as reference sample.  As discussed in MPEP 716.02(e): An affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).  No such comparison with the Kise examples is of record.
Furthermore, there is only one test composition disclosed, for which any test has been conducted: Prifex 300 6 g and Benefiber 6 g; granulation size between 0.5-1.3 mm (46:5-13).  No claim is limited to this combination, in the amounts used, i.e., a 1:1 ratio of palm stearin and soluble resistant dextrin, with granulate size 0.5-1.3 mm.  MPEP 716.02(d) requires unexpected results to be commensurate in scope with the claimed invention: Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).

Applicant argues:
The Federal Circuit has specifically held that the framework for analysis as to the obviousness of chemical formulations and their uses involves a "lead-modification" analysis similar to that involving novel compounds. Unigene Laboratories, Inc. et al . v. Apotex, Inc., et al., 655 F.3d 1352, 1361-1362 (Fed. Cir. 2011), applying the analytical framework of Takeda Chemical Industries, Ltd. v. Alphapharm Pty., Ltd., 492 F.3d 1350, 1356 (Fed. Cir. 2007) and its progeny. First a lead or reference formulation is identified from the art and then a flexible teaching-suggestion-motivation (TSM) test is applied to determine whether there is reason or motivation to modify the lead formulation to make the claimed invention with a reasonable expectation of success. Id.
In this rejection, the Examiner has taken Kise as the lead reference, and has evidently taken the Kise’s oil powder (Example 1) as the lead formulation. Kise relates to a vegetable oil powder comprising vegetable oil, sugar and protein or modified lipophilic starch useful as a lubricant or a glidant. Kise discloses an oil powder containing 25 parts octenyl succinate-substituted starch (12.5 %), 37.5 parts dextrin (18.75 %), 37.5 parts lactose (18.75 %), and 100 parts edible palm oil (50 %) (Example 1). In the preparation of the powder, heated palm oil was added to the aqueous solution and emulsified and then the emulsion was spray-dried (Example 1). The lead formulation of Kise (Example 1) differs from the claimed powder recited in claim 1 or 2 at least in several respects, i.a.,
Kise’s oil powder (Example 1) is obtained by spray-drying emulsions, whereas the polysaccharide component is embedded in the fatty acid glyceride component in the claimed ingestible particle. the structure of Kise’s oil powder is different from that of the claimed ingestible particle.
Palm oil is not a fatty acid glyceride component having a melting point from 40 °C to 70°C. The melting temperature of palm oil is 35°C (as_ evidenced by https://www.engineeringtoolbox.com/oil-melting-point-d_1088.html, a copy of which was submitted in the response to Final Office Action filed on August 28, 2020) and thus is not from 40 °C to 70 °C.
Kise’s oil powder (Example 1) contains dextrin. However, Kise does not disclose or teach that the dextrin would be resistant to digestion, whereas claims 1 and 2 require that the neutral polysaccharide that is resistant to digestion in the human small intestine. 
Under Unigene, the burden is on the Examiner to show that there is reason or motivation to modify the lead formulation of Kise to make the claimed invention with a reasonable expectation of success.
First of all, the structure of Kise’s oil power is different from the claimed ingestible particle. With regard to the process of producing the oil powder, Kise discloses that:
The vegetable oil / fat powder of the present invention can be produced by blending a 
vegetable oil / fat with a protein and a saccharide or a lipophilic modified starch and a 
saccharide to emulsify and spray-dry. Specifically, for example, vegetable oils and fats, 
proteins and carbohydrates are blended in an appropriate amount of water, emulsified, 
and powdered by spray drying. Alternatively, a vegetable oil and fat, a lipophilic modified 

mixture, and the mixture can be powderized by spray drying. (emphasis added) 
The above Kise’s disclosure teaches that oils and carbohydrates are blended in water to emulsify the mixture. During the process, water-soluble polysaccharide, e.g., dextrin, would be dissolved in wateroils (the dispersed phase) would be dispersed in the aqueous solution (the continuous phase). In contrast, the polysaccharide component is embedded in the fatty acid glyceride component in the claimed ingestible particle. There is a significant difference between the two processes disclosed in Kise and the present specification. In the Applicant’s process, water-soluble polysaccharide is mixed with oil without water. See e.g., Example 1 of the present application. Although fatty acid glyceride is hydrophobic, water soluble (i.e., hydrophilic) polysaccharide can be embedded in fatty acid glyceride, because fatty acid glyceride is the only solvent, i.e., no hydrophilic solvent in the mixture. The situation is completely different in the Kise’s process. In the Kise’s process, starting ingredients include water and oils are added to the aqueous solution containing carbohydrates such as dextrin (See e.g., Examples 1-4). Kise explicitly discloses that the mixture forms an emulsion, which is different from the claimed ingestible particle. There is no teaching or suggestion in Kise that would motivate one of skill in the art to modify the Kise’s oil powder to have a structure in which carbohydrates are embedded in oil.
Second, Kise does not teach or suggest the use of a fatty acid glyceride component having a melting point from 40 °C to 70 °C, much less fractionated but non-hydrogenated palm stearin or palm kernel stearin, for the production of the Kise’s oil powder. The Examiner argues that it would have been obvious to one of ordinary skill in the art to substitute the fractionated, non- hydrogenated palm stearin triglyceride containing material taught by Ullancormadam in place of the edible palm oil fatty glyceride in Kise Example 1. However, the fat taught by Ullanoormadam (non-hydrogenated hard palm oil) is different from vegetable oils taught by Kise. The interesterified hard structural fats taught by Ullanoormadam are not vegetable oils taught by Kise. Vegetable oils are oils extracted from seeds, or less often, from other parts of plants. Kise discloses that “ suitable vegetable oils and fats in the present invention include semi-solid fats and oils at room temperature, such as palm oil and palm kernel oil taken from the flesh of the oil palm and the core of the fruit, cocoa butter obtained from cocoa seed, but are not limited thereto” (paragraph [0017]). In other words, the vegetable oils according to Kise are either semi-solids (i.e. soft and spreadable) or liquids. The melting temperatures of palm oil, palm kernel oil, and cocoa butter are 35 °C, 24 °C, and 34 °C, respectively, as evidenced by https://www.engineeringtoolbox.com/oil- melting-point-d_1088-.html. From the Kise’s disclosures at paragraph [0017], it is evident that Kise teaches the use of semi-solid or liquid vegetable oils at room temperature. One of skill in the art would not be motivated to substitute fractionated but non-hydrogenated palm stearin or palm kernel stearin, which are not semi-solid fats and oils at room temperature taught by Kise, in place of the edible palm oil fatty glyceride in Kise Example 1.
Kise discloses hardened vegetable oil in the list of conventional lubricants (paragraph [0023]). Even assuming that there would be any motivation to add a hardened vegetable oil as a lubricant into Kise’s oil power, the modified oil powder would not meet all limitations of claim 1 or 2. Kise at most teaches the use of conventional lubricants such as hardened vegetable oil as an additive (but not as a main component). Kise does not disclose or suggest anything regarding the amount of additives such as conventional lubricant in the Kise’s powder. None of the exemplary formulations in Kise contains a conventional lubricant (e.g., hardened vegetable oil). The Examiner has not provided any articulated explanation as to why one of skill in the art would be motivated add at least 10% hardened vegetable oil as a lubricant into the Kise’s oil power. Furthermore, claim 1 requires that the polysaccharide component is embedded in the fatty acid glyceride component. As discussed above, if hardened vegetable oil is mixed 
Third, Kise does not teach or suggest the use of a dextrin or an inulin that is resistant to digestion in the human small intestine for the production of Kise’s oil powder. In the Non-Final Office Action, the Examiner concedes that dextrin taught by Kise is not explicitly resistant dextrin but argues that it would have been obvious to select the species of Nutriose from generic dextrin (or alternatively, to substitute the resistant dextrin Nutriose, in place of the generic dextrin taught). However, mere identification in the prior art of each component of a composition does not show that the combination as a whole would have been obvious. Jn re Kahn, 441 F.3d 977, 986 (Fed. Cir. 2006). Rather, there must also be some reason identified that would have led one of ordinary skill in the art to recognize the cited art, and then identify, select and combine the recited elements in the manner required to arrive at Applicants' claimed invention (see, e.g., Unigene Laboratories, Inc. v. Apotex, Inc. 655 F.3d 1352, 1360 (Fed. Circ. 2011)). In the present case, Kise is concerned with a completely different technical problem than Lefranc-Millot or Geurin-Deremaux. Kise’s oil powder acts as a lubricant or a glidant. There is no teaching or suggestion at all in Kise that Kise’s oil powder would be used to act as a prebiotic or to induce satiety. Thus, one of skill in the art would not be motivated to replace dextrin with NUTRIOSE in the Kise’s oil lubricant powder.

This is not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding the selection of resistant dextrin, the rejection does not rely on Unigene type lead-modification type analysis.  The rejection basis is consistent with KSR Rationale (G) Some teaching, suggestion or motivation in the prior art that would have led one or ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention (MPEP 2141 (III)).  The rejection establishes, inter alia, 
Thus, it would have been obvious to one of ordinary skill in the art to select the elected NUTRIOSE wheat dextrin, a neutral polysaccharide, which is in place of the generic dextrin material taught by Kise.  Motivations to select the elected NUTRIOSE wheat dextrin, a neutral polysaccharide, which is resistant to digestion in place of the generic dextrin would have been the benefits recognized by Lefranc-Millot; i.e., the beneficial effect as a prebiotic; and by Guerin-Deremaux, inducing satiety, with benefit of managing hunger.
Dextrin taught by Kise is construed to be a generic dextrin.  NUTRIOSE, a wheat dextrin, resistant to digestion, is a specie within the genus of dextrin.  The rejection relies on selection of NUTRIOSE, from within the dextrin genus taught by Kise.  Selection of NUTRIOSE species from within the Kise genus has been found obvious (see discussion in MPEP 2144.08, where a secondary reference is relied on teaching the species, as advised in section (I)); NUTRIOSE has two recognized beneficial properties, it functions as a prebiotic and induces satiety, with the benefit of managing hunger, providing motivating reasons to select NUTRIOSE.
Alternatively, substitution of an equivalent, as a rationale could have been relied on (NUTRIOSE has been established to be a species of dextrin, with two desirable, beneficial properties, motivating selection of this species, in place of the generic dextrin).  MPEP 2144.06 (II) indicates substitution of equivalents known for the same purpose, recognized in the prior art is obvious: 
An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). 

A simple substitution type rationale is also sanctioned by KSR Rationale (B) Simple substitution of one known element for another to obtain predictable results (MPEP 2143 (I)(B); considerations of the Graham inquiries all are articulated in the rejection.).
Similarly, the rejection sets forth a basis to select the elected fractionated, non-hydrogenated palm stearin; inter alia,
Thus, it would have been obvious to one of ordinary skill in the art to substitute the fractionated, non-hydrogenated palm stearin triglyceride containing material taught by Ullanoormadam in place of the edible palm oil fatty glyceride in Kise Example 1.  The motivation would have been the recognized economic use of this material, and the fact that it is trans free. This is construed as an equivalent fat material, consistent with Kise comment that the example is not intended to limit the vegetable oil powder to the example mentioned [0025].
…
Because the Ullanoormadam makes clear the fractionated, non-hydrogenated palm stearin triglyceride material has easy handling in granulation, based on high melting point, it would have been an attractive alternative to the Kise oil/fat component in the granulate, motivated by the recognized ease in granulation handling, providing an additional motivation for the substitution.  This is construed as an advantage of substituting the fractionated, non-hydrogenated 
In addition, the fractionated, non-hydrogenated palm stearin triglyceride material has good mouthfeel, another advantage for a food type preparation.  
Each of these recognized properties provides motivation to select the fractionated, non-hydrogenated palm stearin triglyceride fat of Ullanoormadam in place of the Kise oil or fat.
Applicant’s analysis based on Unigene attempts to narrow the teachings of Kise to that of Example 1.  While this is part of the teachings relied on, Applicant is reminded that applied references are relevant as prior art for all they contain/suggest.
See MPEP 2123(I): 
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component);

Regarding the first point about differences in structure of Kise v. instant claims, the differences in how a product is made based on the specifications is not relevant; there is no product by process type language or preparation method in the examined claims.  The examined claims are drawn to a product, with a requirement that the polysaccharide component be embedded in the fatty acid glyceride component.  The rejection basis finds a reasonable explanation for how this is satisfied by each of the obvious spray dried or granules taught by Kise (the elected granules are recited in 
See MPEP 2111.01 (II): 
It is improper to import claim limitations from the specification: it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004) (discussing recent cases wherein the court expressly rejected the contention that if a patent describes only a single embodiment, the claims of the patent must be construed as being limited to that embodiment)).

As discussed in the rejection:
Independent claims 1-2 have been amended, inter alia, to require “the polysaccharide component” to be “embedded in the fatty acid glyceride component” (claim 1, lines 14-15; claim 2, lines 12-13).  When a spray dried particle or a granule containing the two obvious ingredients: 100 parts fractionated, non-hydrolyzed palm stearin and 75 parts NUTRIOSE, are present, the higher amount of palm stearin would have been viewed as a carrier material, the lower quantity of the polysaccharide component would have necessarily been embedded in (enclosed closely in or as if in a matrix; set firmly into a mass or material; https://www.merriam-webster.com/dictionary/embedded; accessed 9/11/2021) the palm stearin.

However, Kise also teaches granules, identical to that claimed in instant claim 10.  Granulation of the same required components of the claims would give a structure required by claims 1-2 absent evidence to the contrary.
Regarding the second point, Kise teaches an embodiment with an edible palm oil; the record establishes the melting point of this oil is a little lower than the claimed range of melting point. (Applicant is reminded that minor differences such as 5 degrees from a range from 40-70 still renders an embodiment obvious over the claims.  See MPEP 2144.05 (I): 
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%); In re Waite, 168 F.2d 104, 108 (CCPA 1948); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°);)

But Kise is not limited to this single oil; Kise clearly teaches and claims alternate vegetable oil or fat powder.  Kise does not discuss (or limit the teaching to) any specific melting points, but clearly teaches generically vegetable oils (MP below room temperatures) and fats (melting points above room temperatures).  Kise includes the comment that the vegetable oil example is not intended to limit the vegetable oil powder to the example mentioned [0025].
Additionally, while Applicant’s hand-picked examples focus on oils/fat examples with melting points less than 40 °C, the cherry picking ignores the fact that solid fat index (SFI), discussed at [0018] discusses a range of melting, more than 65 (> 65% solids) at 40 °C is among the SFI melting criteria discussed.  This conflicts with the premise of Applicant’s argument, i.e., implying that Kise limits MP of fats/oils to 35 °C or less.
However, the rejection is based on obvious substitution of the vegetable based fat of Ullanoormadam for fat/oil component of Kise. The palm oil fraction (of Ullanoormadam) has a melting point higher than 57 °C, which has easy handling in granulation because of its high melting point (i.e., providing motivation to substitute this material).  The skilled artisan would have had a reasonable expectation for success for granulation, an embodiment taught by Kise.  This alternative fat clearly reads on the claimed melting point range of instant claims 1-2.
Regarding the third point, the rejection is not based on Kise teaching dextrin that is resistant to digestion.  Kise teaches dextrin, which generically encompasses species that are resistant to digestion, but without discussing this property.  However, the rejection documents NUTRIOSE has this property.  Selection (or substitution) of 
Applicant further argues about secondary considerations:
Furthermore, determination of obviousness mandates evaluation of secondary considerations, including unexpected results. See, KSR Int'l. Co. v. Teleflex, Inc., 127 S. Ct. 1727, 1735 (2007). Moreover, the Examiner is required to take into account the data presented in the examples. In re Soni, 54 F.3d 746, 750 (Fed. Cir. 1995). The present application demonstrates beneficial effects of the claimed ingestible particle. Example 1 of the present application shows that the claimed particles show high particle integrity with no or almost no mucoadhesion. Example 2 further shows that the particles of test composition 1 containing Prifex 300 (palm stearin) and Benefiber (resistant dextrin) lead to an increase in bioavailability of the fatty acid, as measured by the breath test (see cPDR), which effect is due to the combination of the glyceride component with the resistant dextrin and this in turn results in increased satiety in human volunteers. These beneficial effects are not taught by the cited references.
The Examiner argues that there is no comparison to the closest prior art, i.e., the embodiments of Kise. However, Kise is not a relevant piece of prior art for a skilled person aiming to provide an oral care composition for effective oral delivery of fatty acids (and lipids comprising them) to the gastrointestinal tract. Kise is concerned with a completely different technical problem than the present invention and does not discuss anything regarding satiety. Kise does not teach its lubricant powder as a food composition, but teaches a food composition containing the lubricant powder. Kise’s oil powder is incorporated in tablets in a low amount; for example, about 3 % oil powder is incorporated into a tablet (Example A-1). Moreover, as discussed above, the structure of Kise’s oil power is completely different from the claimed ingestible particle. It is even unclear the Kise’s tablet could have any satiety effect. Kise is completely silent regarding the objects such as enhancing a satiety-inducing effect. The technical problem to be solved by the present invention is how to increase bioavailability of fatty acid(s), thus increasing satiety. This problem is solved by the claimed ingestible particle. The data in Example 2 of the present application show the beneficial effects of the claimed particle (Test composition 1 containing Prifex 300 and Benefiber by comparing it with Reference 1 particle (containing Prifex 300). These beneficial effects are unexpected. Thus, one of skill in the art would not motivated to modify the Kise’s oil power to arrive at the claimed particle by (i) replacing edible palm oil fatty glyceride with fractionated but non-hydrogenated palm stearin or palm kernel stearin, which are not semi-solid fats and oils at room temperature taught by Kise, (ii) replacing dextrin with dextrin or inulin that is resistant to digestion in the human small intestine, and (iii) changing its structure to a structure in which the polysaccharide component is embedded in the fatty acid glyceride component in the claimed ingestible particle.
In the Non-Final office Action at page 33, the Examiner argues that any evidence is for a single composition, which cannot be construed as anywhere close to commensurate in scope with any examined claim, in terms of the combination of two materials, or the amounts used. However, when considering whether proffered evidence is commensurate in scope with the claimed invention, Office personnel should not require the applicant to show unexpected results over the entire range of properties possessed by a chemical compound or composition. See, e.g., In re Chupp, 816 F.2d 643, 646, 2 USPQ2d 1437, 1439 (Fed. Cir. 1987). Evidence that the compound or composition possesses superior and unexpected properties in one of a spectrum of common properties can be sufficient to rebut a prima facie 
Applicant has amended claims 1 and 2 to (i) limit the neutral polysaccharide to a dextrin or an inulin, (1i) limit to the fatty acid glyceride component fractionated but non-hydrogenated palm stearin or palm kernel stearin, and (iii) specify that the polysaccharide component is embedded in the fatty acid glyceride component. Claims 1 and 2 specify that the weight ratio of the fatty acid glyceride component to the polysaccharide component is from 0.1 to 5 and claims 22-25 limit the ratio range to narrower ranges (from 0.3-3 or from 0.5-2). Claim 2 specifies that the combined content of the water-soluble polysaccharide component and of the fatty acid glyceride component in the particle is at least 80 wt.-%. Example 1 of the present application shows that the claimed particles show high particle integrity with no or almost no mucoadhesion by testing 21 samples, many of which fall within the scope of claims 1 and 2. Example 2 further shows that the particles of test composition 1 containing Prifex 300 (palm stearin) and Benefiber (resistant dextrin), which falls within the scope of claims 1 and 2, lead to an increase in bioavailability of the fatty acid and increased satiety. One of skill in the art would reasonably ascertain a trend in the data in the specification that would allow him to reasonably extend the probative value thereof to the claimed particle as recited in claims 1 and 2. Applicant respectfully submits that the claims as amended are commensurate in scope with the data and request consideration of the surprising and beneficial data disclosed in the Applicant’s specification.
For the reasons presented above, the claims are not obvious over Kise in view of Lefranc- Millot, Guerin-Deremaux and Ullanoormadam. Applicant respectfully requests withdrawal of the rejection.

This is not persuasive.
Mucoadhesion is not a requirement of the amended claims.
An increase in bioavailability of the fatty acid, as measured by the breath test is not a requirement of the rejected claims.
Increased satiety is a recognized property of NUTRIOSE, and a predicted property of the obvious ingestible particles containing this material.  This property does not establish anything not recognized by the applied prior art.
Applicant relies on an argument not premised on Kise,
Kise is not a relevant piece of prior art for a skilled person aiming to provide an oral care composition for effective oral delivery of fatty acids (and lipids comprising them) to the gastrointestinal tract

[0027] The present invention includes a food composition comprising a vegetable oil powder. Food composition may be in the form of a solid, For example, tablets, tablet candies, and hard capsules.
Candies are clearly intended as oral products, and a food composition clearly implies delivery of the materials to the GI tract.
As stated on the record, the evidence of record was analyzed for alleged secondary considerations:
In response to Applicant’s prior argument that there is an unexpected result in disclosed Example 2, the Examiner has reviewed the comparison, stated to increase bioavailability of the fatty acid, as measured by the breath test (cPDR% increase in the test composition relative to reference composition) (the alternative disclosed increase in satiety is known for Nutriose; see Guerin-Deremaux above, and cannot be used to establish an unexpected property).  The reference sample does not contain a polysaccharide, only fatty acid glyceride, Prifex 300 at 6 g.  However, the combinations of Kise contain fat/oil and polysaccharide.  Thus, the disclosed evidence does not amount to a comparison to the closest prior art as reference sample.  As discussed in MPEP 716.02(e): An affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).  No such comparison with the Kise examples is of record.
In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).
The product of the Examples of Kise (1 & 2) is considered to be the closest prior art product (this product is ingestible).  The comparison required by the MPEP is not of record:
MPEP 716.02(e): An affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).  
This burden is not met by arguing about alternative embodiments of Kise.
Because there is no comparison, unexpected results have not been established.  The Examiner invites Applicant to provide comparative evidence in support of the argument for unexpected results.

The 21 test examples (some do not appear to be within the scope of claims 1-2) of pp. 44-45 do not compare the closest prior art.
The burden is on Applicant to establish results are unexpected and significant (MPEP 716.02(b)(I)), and the burden of explaining proffered data (II).  These burdens have not been met.  The requirement that unexpected results must be commensurate in scope with the claims (MPEP 716.02(d) has also not been met.  To demonstrate criticality of a claimed range, MPEP 716.02(d)(II) indicates Applicants should compare a sufficient number of tests both inside and outside the claimed range to whos the criticality of the claimed range.  In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).  There is no such evidence of record.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994.  The examiner can normally be reached on M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY P THOMAS/           Primary Examiner, Art Unit 1611